UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4125


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LIKEITA YVETTE MCGRIER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00085-JAB-1)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH AND FISCHER, Winston-Salem, North
Carolina, for Appellant. Robert Michael Hamilton, Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Likeita Yvette McGrier pled guilty to one count of

bank    fraud,     18    U.S.C.   § 1344(2)    (2006),      and    one    count    of

aggravated identity theft, 18 U.S.C. § 1028A(a)(1) (2006).                        She

was    sentenced    to    eighteen   months    on   the    first    count    and    a

consecutive twenty-four months on the second count, for a total

of forty-two months’ imprisonment.             McGrier’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that, in his view, there are no meritorious issues for

appeal,     but     questioning      whether    (1)       the     indictment      was

defective; (2) McGrier’s plea was knowing and voluntary; and

(3) the district court erred in sentencing McGrier.                      Finding no

error, we affirm.

            Because McGrier did not move in the district court to

withdraw her guilty plea, we review the propriety of the Fed. R.

Crim. P. 11 hearing for plain error.             United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).             Before accepting a plea, the

district court must ensure that the defendant understands the

nature of the charges against her, the mandatory minimum and

maximum sentences, and various other rights, so it is clear the

defendant is knowingly and voluntarily entering her plea.                         The

court also must determine whether there is a factual basis for

the plea.     Fed. R. Crim. P. 11(b); United States v. DeFusco, 949

F.2d 114, 116 (4th Cir. 1991).              Our review of the plea hearing

                                        2
transcript reveals that the district court conducted a thorough

Rule 11 colloquy, ensuring that McGrier’s plea was knowing and

voluntary, and that there was an independent factual basis for

the   plea.        To   the     extent   McGrier     challenges      the   indictment,

defects     in     an      indictment     are      not    jurisdictional,      United

States v. Cotton, 535 U.S. 625, 631 (2002), and McGrier’s valid

guilty plea waived this alleged non-jurisdictional defect.                        See

Tollett v. Henderson, 411 U.S. 258, 267 (1973); United States v.

Willis, 992 F.2d 489, 490 (4th Cir. 1993).

              We    review      a   criminal    sentence       for   reasonableness,

using the abuse of discretion standard.                    Gall v. United States,

128   S.   Ct.     586,    594-97    (2007).         We   conclude   that   McGrier’s

sentence is both procedurally and substantively reasonable. In

this regard, we note that the district court properly calculated

McGrier’s Guidelines range, treated the Guidelines as advisory,

and   considered          the    applicable     18    U.S.C.    §    3553(a)   (2006)

factors.      See United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007); see also Rita v. United States, 127 S. Ct. 2456,

2462-69 (2007) (upholding application of rebuttable presumption

of correctness of within-guideline sentence).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

In her pro se supplemental brief, McGrier argues that it was her

understanding that she would be serving concurrent sentences.

                                            3
We find this assertion belied by the plea agreement and her

statements      at   the     Rule    11     hearing.              We     therefore     affirm

McGrier’s convictions and sentence.                        This court requires that

counsel inform McGrier, in writing, of her right to petition the

Supreme     Court    of    the     United      States      for     further        review.   If

McGrier requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for        leave    to       withdraw       from      representation.

Counsel’s motion must state that a copy thereof was served on

McGrier.     We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented         in    the    materials

before    the   court      and    argument         would    not    aid      the    decisional

process.

                                                                                     AFFIRMED




                                               4